Opinion by
Mr. Justice Mitchell,
By section 7 of the act establishing the Superior Court it is provided that that Court “ shall have exclusive and final jurisdiction ” in the classes of cases named. In a subsequent clause of the same section it is provided that “nevertheless in any action or proceeding whatever above committed to the final and exclusive decision of the same Court, there may still be an appeal from its judgment to the Supreme Court ” in certain cases, one class of which is where the appeal is “ specially allowed by the Superior Court itself, or by any one justice of the Supreme Court.” The conditions under which the appeal may be allowed by the Superior Court itself are prescribed in section 10. The authority of the Justices of the Supreme Court to allow special appeals is not limited, but it is apparent from the general scheme of the act that it is intended to be exceptional and based on considerations other than the mere desire or interest of the particular parties. The most obvious of such considerations are the bearing of the question on public interests or rights, the importance of the decision as a precedent in frequently occurring litigation, diversity of opinions in other courts and consequent desirability of a final determination, and generally the preservation of uniformity in the application of legal principles. Unless these or similar considerations suggest a review by this court, the final and conclusive character of the judgments of the Superior Court ought not to be questioned or in any way trenched upon.
*419The principles upon which the Supreme Court of the United State exercises an almost identical authority to order special certification of cases from the circuit courts of appeals are thus expressed in Am. Construction Co. v. R. W. Co., 148 U. S. 372, “ it has been held to be a branch of its jurisdiction which should be exercised sparingly and with great caution, and only in cases of peculiar gravity and general importance, or in order to secure uniformity of decision.”
Following these principles this court in considering applications for special allowance of appeals from the judgments of the Superior Court will look only to the character of the question involved, and the allowance or refusal of the appeal must not be taken as an indication of any opinion on the merits of the decision or the correctness of the application of legal principles in the particular case.
The case before us does not present any of the features necessary to justify special review. It depends entirely on the construction of the will of Charles W. Kraemer. As we have frequently said, such cases are usually of little weight as precedents, because different testators may use the same expressions under different circumstances and in different connection, with entirely different meaning. The present case is no exception to this general rule. It raises no question which is of importance to any but the parties immediately interested.
A special appeal is refused.